 



Exhibit 10.2
7799 Leesburg Pike
North Tower, Suite 900
Falls Church, VA 22043
(PROVIDENT BANK LOGO) [w36783w3678301.gif]
June 28, 2007
Mr. Joseph Sciacca
Vice President, Finance & CFO
Halifax Corporation
5250 Cherokee Avenue
Alexandria, VA 22312
Dear Mr. Sciacca:
It is my pleasure to inform you that Provident Bank has approved the renewal of
the $10,000,000 Line of Credit to Halifax Corporation (“Halifax”).
This letter contains an overview of the terms and conditions of the approval and
incorporates any changes approved with this renewal, which are underlined for
your reference. Loan documentation will contain all of the terms and conditions
and will be delivered for your review and approval upon acceptance of this
commitment:

     
Lender:
  Provident Bank
 
   
Borrower:
  Halifax Corporation and subsidiaries to include Microserv LLC, Halifax
Engineering, Inc and Halifax AlphaNational Acquisition Inc. and any other
current or future subsidiary with Total Assets in excess of $100.
 
   
Credit
   
Facility:
  change: $10,000,000.00, Revolving Line of Credit (“Revolving Line”) of which
$1,000,000 will available as an Auxiliary Revolving Facility (“Auxiliary
Facility”)
 
   
Purpose:
  Line of Credit — Short-term working capital purposes including the finance of
contract accounts receivable Auxiliary Revolving Facility — To fund ramp up
costs related to new contracts
 
   
Advances:
  Borrowings under this line are available up to:

  •   85% of US Government assigned and billed invoices, non-assigned state and
local government, subcontract or commercial receivables, all aged less than
ninety (90) days from invoice date (the Revolving Line “Borrowing Base”).
Examples of ineligible receivables include, but are not limited to retention,
unbilled, progress work not billed, milestone work not billed, etc.        
There is no concentration cap on US Government contracts; however, there is a
$2,000,000 cap on HP, a $4,000,000 cap on IBM Corporation, a $1,500,000 capon
Wincor, a $1,500,000 cap on Dell, $1,500,000 cap on StorageTek and a $500,000
cap on all other receivables.

 



--------------------------------------------------------------------------------



 



Mr. Joseph Sciacca
Halifax Corporation
Commitment Letter
June 28, 2007
Page 2 of 6

      Receivable payments will be deposits into ARTS cash collateral account
#76-65310763. The Borrowing Base will be monitored in ARTS with minimum
bimonthly uploads.     •   25% of eligible inventory, which is deemed by Bank in
Bank’s sole discretion to be eligible (the Auxiliary Facility “Borrowing Base”).
Examples of ineligible inventory include, but are not limited to inventory
delivered pursuant to the VDOT contract, etc. Eligible inventory will be that
amount of inventory certified quarterly in the Certification Letter.         The
Borrower cannot request any advances after March 31, 2007.         Copies of
supporting documentation acceptable to the Bank must be submitted with each
advance request.

     
 
  If at any time a Borrowing Base is less than the outstanding principal balance
under the Line of Credit, then the Lender shall require and the Borrower agrees
to make an immediate paydown of the difference in excess of the Borrowing Base.
 
   
Interest
   
Rate & Fees:
  a) Provident Bank Prime Rate floating + .25%, which was 8.50% as the date of
this letter. Interest is due monthly payable in arrears.
 
   
 
  b) change: Twenty-five (25) basis points fee on the average daily balance of
unused committed funds to be paid quarterly in arrears on the last day of each
fiscal quarter. A non-refundable commitment fee of twenty-five (25) basis points
or $25,000 is payable on execution of this Commitment Letter.
 
   
 
  c) Monthly ARTS fee(s) specified in Provident Bank’s schedule of fees, which
are subject to change by the Bank from time to time on 30 days notice. As of the
date of this letter the ARTS fee is $1,000 per month.
 
   
 
  All fees and interest payments to be automatically deducted from operating
account #20-65-310679.
 
   
Repayment:
  The Credit Facility may be advanced, repaid and advanced during the term of
the facility. Any outstanding principal balance shall be due and payable in full
at this Credit Facility’s maturity described below unless renewed in writing by
the Lender.
 
   
 
  Auxiliary Facility — change: The amount outstanding on March 31, 2007 will be
due at maturity.
 
   
Maturity:
  Revolving Line — change: 1 year from closing, June 30, 2008.
 
   
 
  Auxiliary Facility — change: December 31, 2006.

- 2 -



--------------------------------------------------------------------------------



 



Mr. Joseph Sciacca
Halifax Corporation
Commitment Letter
June 28, 2007
Page 3 of 6

     
Security:
  This Credit Facility will be secured by:

  •   A first priority, security interest in accounts receivable, contracts and
contract rights now owned, inventory and all other business assets acquired and
hereafter arising; and,     •   Assignment under the Federal Assignment of
Claims Act of all U.S. Government prime contracts $100,000.00 or greater, and
that are six months or longer in duration.

     
Conditions
 
Precedent:
  change:

  1.   Evidence that the notes subject to a subordination agreement dated
March 6, 2002 between Provident Bank (successor bank to Southern Financial Bank)
and subordinated debt holders, Research Industries, further assigned on June 29,
2005 to the Arch C Scurlock Children’s Trust and Nancy M Scurlock with the
remaining principal balance of $500,000 each have been extended to July 1, 2009.
    2.   The Bank’s consent, to be provided in writing, will be required prior
to extending the end user contract with IBM for Wal-Mart. In support of its
request, Halifax will provide financial projections, pricing models and such
other supporting documentation, if and as requested by the Bank.

     
FINANCIAL
REPORTING

   
REQUIREMENTS:
  The Borrower shall provide information as reasonably requested by Lender from
time to time. Additionally, the following financial statements, reports, and
other documents of the Borrower are required for the Lender’s periodic and
confidential review:
 
   
 
  Bimonthly — Borrower shall upload its Account Receivable aging to the
Provident ARTS system a minimum of bimonthly.
 
   
 
  Quarterly — Borrower shall provide the following within 45 days of each fiscal
quarter end:
 
   
 
  (a) 10Q filing
 
  (b) Certification letter stating the amount of eligible inventory outstanding
at each location.
 
  (c) Contracts backlog report as of the fiscal quarter ended.
 
 
(d) Certification that Eligible Receivables exclude receivables invoiced and
collected by Halifax as agent for third parties.
 
   
 
  Annually — Borrower shall provide the following within 120 days of each fiscal
year end:

- 3 -



--------------------------------------------------------------------------------



 



Mr. Joseph Sciacca
Halifax Corporation
Commitment Letter
June 28, 2007
Page 4 of 6

     
 
 
(a)  Audited year-end corporate financial statements prepared by an independent
accounting firm acceptable to the Lender with a copy of the related 10K;
 
 
(b)  Corporate Federal year-end tax returns and state returns as requested at
the discretion of the Lender, or extensions if applicable until the return is
filed;
 
 
(c)  Customer and vendor listings including contact name, addresses and
telephone numbers.
 
   
COVENANTS:
  Until such time as the Credit Facilities are repaid in full and cancelled in
writing, the Borrower agrees to abide by the following financial covenants:

  •   Borrower shall maintain a Current Ratio (defined as Current Assets over
Current Liabilities) equal to or greater than 1.4 to 1, measured by Lender on
June 30, 2006 and quarterly thereafter.     •   Minimum Tangible Net Worth
(defined as Net Worth excluding intangibles such as, but not limited to,
goodwill and intangible assets) plus Subordinated Debt equal to or greater than
$4,000,000 as of June 30, 2006 and quarterly thereafter.     •   Total
Liabilities less Subordinated Debt to Tangible Net Worth plus Subordinated Debt
equal to or less than 4.00 as of June 30, 2006 and quarterly thereafter.     •  
Borrower shall maintain a Debt Service Coverage Ratio equal to or greater than
1.25, defined as EBITDA divided by (Interest Expense plus the current portion of
Long Term Debt excluding Sub Debt for the prior quarter period), measured by
Lender on June 30, 2006 and quarterly thereafter.         EBITDA means the sum
of (i) net income, plus (ii) depreciation expense and amortization, plus
(iii) interest expense, plus (iv) taxes, all determined in accordance with GAAP
and less (vi) extraordinary items.     •   Prior written consent from the Lender
for any and all business mergers, acquisitions or sales.     •   No additional
debt shall be taken by Halifax (with the exception of (a) trade debt and
(b) purchase financing not to exceed $250,000 per annum) and Halifax shall make
no guarantees without the prior written consent of Lender.     •   Prior written
notice and consent by the Lender for change in ownership of 25% or more of the
common stock.     •   No dividends or distributions are to be paid to
stockholders without the prior written consent of the Lender.     •   The sale
of any contract must be approved by the Lender in writing.     •   The Lender is
to be advised immediately if any contract with annual revenues in excess of
$250,000 per annum is cancelled.

- 4 -



--------------------------------------------------------------------------------



 







Mr. Joseph Sciacca
Halifax Corporation
Commitment Letter
June 28, 2007
Page 5 of 6

  •   Borrower’s operating accounts shall be maintained with Lender for the term
of the Credit Facility and all other outstanding facilities with Provident Bank.
    •   Operating accounts shall be set up with automatic payment of interest
and fees.     •   Please continue to inform all account debtors (clients) that
invoice payments (if by paper checks) are to be remitted to the address
indicated below or (if electronic EFT, ACH or FedWire) to the Borrower’s cash
collateral account:

             
 
  By Check:       By Electronic Transfer:
 
  Halifax Corporation       Halifax Corporation
 
  P.O. Box 9002       Cash Collateral Account #76-65310763:
 
  Warrenton, VA 20188       Provident Bank ABA# 2520 7301 8

     
OTHER TERMS:
Third Party
   
Security Interest:
  Under the provisions of Contract #844 with VDOT/VRS a security interest may be
filed by a third party for financing in the ordinary course of business;
provided, however, that those receivables will be excluded from the Borrowing
Base.
Collateral
   
Examination:
  A full-scope collateral examination shall be conducted prior to closing and on
a semi-annual basis thereafter. Such exams shall be conducted at any reasonable
time, and from time to time, during normal business hours agreed to by the
Borrower:
 
   
 
 
(a) To permit the Lender, or any agent or representative thereof, to examine and
make copies and abstracts from the records and books of account;
 
  (b) To visit the properties of the Borrower and any related entity; and
 
 
(c) To discuss the affairs, finances, and accounts of the Borrower and any
related entity with any of their respective officers, directors, and Borrower’s
independent accountants.
 
   
 
  Expenses associated with the collateral examinations will be the sole
responsibility of the Borrower.
 
   
Commercial
   
Insurance:
  Lender requires that Borrower continue to provide acceptable commercial
insurance coverage of its business assets by endorsing its existing commercial
policy as “Lenders Loss Payable Clause and Additional Insured,” then having an
insurance certificate delivered to the Lender annually.
 
   
Expenses:
  Upon receipt of this accepted Commitment Letter, loan documentation acceptable
to the Lender required to evidence this Credit Facility will be delivered to
Borrower for its review. The Borrower agrees to pay directly or reimburse the
Lender for all costs associated with this Credit Facility, including loan
documentation, legal expenses, search fees, and filing fees, if any.

The provisions of this Commitment Letter will remain in full force and effect
until this Credit Facility is paid in full.

- 5 -



--------------------------------------------------------------------------------



 



Mr. Joseph Sciacca
Halifax Corporation
Commitment Letter
June 28, 2007
Page 6 of 6
If the terms and conditions of this Credit Facility are acceptable to you,
please so indicate by signing and returning the original of this commitment
letter to my attention on or before June 30, 2007, after which time this offer
of credit may expire at the Lender’s option.
The Credit Facility shall be settled and closed on or before July 5, 2007, after
which time this offer of credit may expire at the Lender’s option.
We appreciate the opportunity to continue to provide this Line of Credit for
Halifax and hope that it contributes to the financial success of the company.
Should you have questions, please call me at 703.442.4287.
Sincerely,

     
/s/ E. Gaye Boyette
 
   
E. Gaye Boyette
   
Senior Vice President
   

AGREED to and ACCEPTED this _____ day of June 2007
HALIFAX CORPORATION

         
By:
       
 
 
 
Joseph Sciacca, Vice President, Finance and CFO    

- 6 -